EX EMPLOYMENT AGREEMENT (President, Chief Executive Officer and Chief Financial Officer) This EMPLOYMENT AGREEMENT is dated as of this 21st day of October, 2008(“Date of Commencement”).between Lawrence Weisdorn(the “Executive”) and FORCE FUELS, INC., a Nevada corporation (the “Company”) (collectively the “Parties”). WHEREAS, the Company wishes to employ the Executive and the Executive desires to accept such employment, upon the terms and conditions stated herein; NOW, THEREFORE, in consideration of the promises exchanged by the Parties, it is agreed: 1. Employment.The Company hereby agrees to employ the Executive, and the Executive hereby accepts such employment, upon the terms and conditions set forth herein. 2. Duties and Responsibilities of the Executive.During the term of his employment, the Executive shall execute his duties and responsibilities as follows: a. Executive shall be employed with the titles and positions of President, Chief Executive Officer and Chief Financial Officer and shall be responsible for the general oversight of the
